Name: 97/429/EC: Commission Decision of 30 June 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  marketing;  trade;  health;  cooperation policy
 Date Published: 1997-07-12

 Avis juridique important|31997D042997/429/EC: Commission Decision of 30 June 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) Official Journal L 184 , 12/07/1997 P. 0053 - 0054COMMISSION DECISION of 30 June 1997 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorized for human consumption (Text with EEA relevance) (97/429/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1), as last amended by Decision 97/34/EC (2), and in particular Article 2 (2) thereof,Whereas Commission Decision 97/296/EC (3) established the list of third countries from which the import of fishery products is authorized for human consumption;Whereas Commission Decision 97/426/EC (4) laid down special conditions for the import of fishery and aquaculture products originating in Australia;Whereas, therefore, Australia should be added to the list of third countries from which the import of fishery products is authorized;Whereas Article 3 (4) (b) of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (5), as last amended by Directive 96/23/EC (6), lays down that processed bivalve molluscs must, before processing, satisfy the requirements laid down in Directive 91/492/EEC; whereas, therefore, the list of third countries satisfying the conditions laid down in Directive 91/492/EEC also applies to imports of processed bivalve molluscs, echinoderms, tunicates and marine gastropods;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 97/296/EC is replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 June 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 243, 11. 10. 1995, p. 17.(2) OJ No L 13, 16. 1. 1997, p. 33.(3) OJ No L 122, 14. 5. 1997, p. 21.(4) OJ No L 183, 11. 7. 1997.(5) OJ No L 268, 24. 9. 1991, p. 15.(6) OJ No L 125, 23. 5. 1996, p. 10.ANNEX List of third countries from which the import of fishery products in whatever form intended for human consumption is authorized I. Third countries covered by a specific Decision on the basis of Council Directive 91/493/EECAlbaniaArgentinaAustraliaBrazilCanadaChileColombiaCÃ ´te d'IvoireEcuadorFaeroesGambiaIndonesiaJapanMalaysiaMauritaniaMoroccoNew ZealandPeruPhilippinesRussiaSenegalSingaporeSouth AfricaSouth KoreaTaiwanThailandTurkeyUruguayII. Third countries satisfying the requirements of Article 2 (2) of Council Decision 95/408/ECBangladeshBelizeChinaCosta RicaCroatiaCubaFalkland IslandsGreenlandGuatemalaHondurasIndiaMadagascarMaldivesMexicoNamibiaPanamaPolandSeychellesSloveniaSwitzerlandTogoTunisiaUnited States of AmericaVenezuelaVietnam